Citation Nr: 0827624	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-37 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating higher than 50 percent 
for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for bilateral hearing loss, 
PTSD, a rash in the groin area, and a bilateral foot and 
ankle disability.

In support of his claims, the veteran testified at a hearing 
at the RO in August 2006 before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).  
In October 2007, after considering the hearing testimony and 
additional evidence submitted during and since the 
proceeding, the RO granted service connection for PTSD and 
assigned an initial 50 percent rating.  The veteran has since 
appealed that decision by requesting a higher initial 
disability rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

In a February 2008 decision, the Board denied the claims for 
service connection for a rash on the groin area and for a 
bilateral ankle and foot disability.  Therefore, those claims 
are no longer on appeal.  The Board also remanded the claim 
for service connection for bilateral hearing loss for 
additional evidentiary development, as well as the claim for 
an initial rating higher than 50 percent for PTSD so the 
veteran could be provided a statement of the case (SOC) and 
an opportunity to perfect his appeal of this downstream 
claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  He 
received the SOC on remand, as directed, in May 2008, 
and he responded later in May 2008 by submitting a timely 
substantive appeal (VA Form 9), thereby perfecting his appeal 
of this downstream claim for an initial rating higher than 50 
percent for his PTSD.  38 C.F.R. § 20.200 (2007).

But in his VA Form 9, the veteran indicated he wants another 
Travel Board hearing concerning his downstream claim for an 
initial rating higher than 50 percent for his PTSD.  So the 
Board is remanding this downstream claim to the RO via the 
Appeals Management Center (AMC) to schedule another hearing.

The veteran also submitted an additional VA Form 9 in May 
2008 requesting another Travel Board hearing concerning his 
claim for service connection for bilateral hearing loss.  
But, as mentioned, he has already had a hearing before the 
Board concerning this claim, so he is not entitled to another 
hearing for this same claim (as opposed to concerning a 
downstream claim).  In any event, there is no need to have 
another hearing because the Board is granting his claim for 
bilateral hearing loss in this decision.


FINDING OF FACT

Noise exposure during the veteran's military service caused, 
or at the very least, contributed to his current bilateral 
hearing loss.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he developed bilateral hearing loss 
due to noise exposure while on active duty in the military.  
For the reasons and bases set forth below, the Board finds 
that the evidence supports his claim.  Accordingly, 
service connection for bilateral hearing loss is granted.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran's service medical records show that 
his hearing worsened in both ears during his three years of 
active duty.  During his entrance examination in May 1976, 
audiometric testing showed only a 15-decibel loss at 500, 
1,000, 2,000, and 4,000 Hz for both ears.  Thus, he entered 
service with normal hearing.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicating the threshold for normal hearing 
is from zero to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

Subsequent audiometric testing during the veteran's military 
separation examination in May 1979, however, revealed, in his 
right ear, a 20-decibel loss at the 500 and 1,000 Hz levels, 
a 25-decibel loss at the 2,000 Hz level, and a 40-decibel 
loss at the 3,000 and 4,000 Hz levels.  Testing for his left 
ear revealed a 10-decibel loss at the 500 Hz level, a 15-
decibel loss at the 1,000 and 2,000 Hz levels, and a 25-
decibel loss at the 3,000 and 4,000 Hz levels. 

These findings clearly show an upward trend in hearing loss 
for both ears, indeed, which includes a hearing loss 
disability even then in the right ear according to 
VA standards.  See 38 C.F.R. § 3.385 (2007).  Regardless, in 
Hensley v. Brown, 5 Vet. App. 155 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, even though 
disabling hearing loss may not be demonstrated at separation, 
a veteran may nevertheless establish service connection for a 
current hearing loss disability by submitting evidence that 
the current disability is related to his military service.  
See, too, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
And although not sufficiently severe to satisfy the threshold 
minimum requirements of § 3.385, the fact remains that some 
hearing loss was also present in the veteran's left ear at 
the time of his military discharge examination.  His service 
medical records therefore support his claim the he developed 
hearing loss in both ears while on active duty.

The record also contains a medical opinion confirming the 
veteran has a current bilateral hearing loss disability 
according to VA standards (i.e., sufficiently severe hearing 
loss in both ears to meet the threshold minimum requirements 
of § 3.385).  An April 2008 VA audiological evaluation report 
confirms he has decibel losses of at least 70 for all 
relevant Hz levels.  The evaluating audiologist recorded the 
veteran's history of military noise exposure involving 
explosive ordinances, artillery fire, live fire exercises, 
all of which were without the use of hearing protection, as 
well as his history of post-service noise exposure involving 
annual firearm qualification at his job with the Sherriff's 
department.  And based on his review of the claims file, this 
evaluating audiologist concluded that "[i]t is on a more 
likely than not basis that the veteran's hearing loss and 
tinnitus were created and/or aggravated by his hazardous 
military noise exposure while serving in the Marine Corp. as 
a Rifleman and Scout Sniper."  This medical nexus opinion 
clearly supports the veteran's claim, confirming both a 
current bilateral hearing loss disability according to VA 
standards (38 C.F.R. § 3.385) and providing the required 
linkage between this current disability and his military 
service - in particular, noise exposure.



The Board also sees that evaluating audiologist added the 
following supplemental comment:  "[h]owever, audiological 
test results at discharge show a mild hearing loss change for 
both ears.  Veteran suspected of malingering/over-
exaggerating pure tone test results."  It is unclear from 
this statement whether the audiologist believes the veteran 
was over exaggerating his hearing loss during his May 1979 
military separation examination or, instead, during his more 
recent April 2008 VA audiological evaluation.  In any event, 
the audiologist does not indicate or otherwise suggest that 
any suspected over exaggeration on the veteran's part 
precludes a finding that he has a current bilateral hearing 
loss disability according to VA standards, or that his 
current bilateral hearing loss disability is related to his 
military service.  So even in light of the audiologist's 
comment about possible over exaggeration, his opinion still 
supports the veteran's claim, especially when all reasonable 
doubt is resolved in his favor.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the veteran with his claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, 
et. seq.


ORDER

The claim for service connection for bilateral hearing loss 
is granted.


REMAND

When the veteran perfected his appeal concerning the 
propriety of the initial 50 percent rating assigned for his 
PTSD, he also requested a hearing at the RO before a Veterans 
Law Judge of the Board (Travel Board hearing).  See VA Form 
9, Appeal to the Board, submitted in May 2008.  So he must be 
scheduled for a Travel Board hearing before deciding his 
appeal of this downstream claim.  See 38 C.F.R. § 20.700(a) 
(2007).


Accordingly, this downstream claim is remanded for the 
following action:

At the earliest opportunity, schedule the 
veteran for a Travel Board hearing 
concerning his downstream claim for an 
initial rating higher than 50 percent for 
his PTSD (or a videoconference hearing if 
he elects this alternative).  Notify him 
of the date, time, and location of the 
hearing, and put a copy of this letter in 
his claims file.  Once he has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
further appellate consideration of this 
remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


